Title: Benjamin Harrison to Virginia Delegates, 11 January 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Council Chamber Januy: 11th. 1783.
Your favor of the 31th. of last Month is before me the contents of it were in some Measure answer’d by the last post. Why the Bill laying an impost of 5 pCt. on imported Articles was repealed, is left to conjecture, other than is declared by the preamble, the Assembly had your Letter as you suppose and therefore could not be ignorant of the disagreeable Consequences that would flow from a repeal of the Law. You have enclosed such papers as are necessary respecting the Arbitration with mr: Nathan, I have no other directions to give but to request you to persue the same Methods for having the Matter adjusted as were proposed by Gover. Jefferson. I give you Joy on the long expected event of the evacuation of Charles Town’s taking place you will know the particulars before this reaches you from Major Burnett, who is gone on; will not the going of the french Troops more than counterbalance this? I confess I have my fears it will. Will it not be proper to call on mr: Nathan to swear he paid the full sum mentioned in the Bills in Gold and Silver for them.
I am Gentl. &c.
B. H.
